Pee Curiam.
This is a zoning ordinance case. Prosecutors ask a mandamus to require the issuance of a permit to erect and install a gasoline station on the northeast comer of Park avenue and Thompson street, East Orange, directly opposite the end of the East Orange Parkway and on an important avenue separated into two roadwa3’s by a central planting strip. The locality is residential, and zoned as “large volume residence,” which permits apartment-houses.
As in the case of Hench v. East Orange, 2 N. J. Mis. R510, and Portnoff v. Bigelow, No. 266 of the present term (4 N. J. Mis. R. 539), the question is whether the ordinance in its application to thé particular case is an unreasonable, and therefore an unlawful, exercise of the police power; the presumption being that it is reasonable, and the burden being on relators to show that it is not. Neuman v. Hoboken, 82 N. J. L. 275; Hench v. East Orange, supra; McGonnell v. Orange, 98 N. J. L. 642, 647; Falco v. Atlantic City, 99 Id. 19. Taking the physical situation into consideration, the prosecutors have altogether failed to satisfy us that the application of the ordinance in the case .before us is an unreasonable exercise of the police power. The rule to show cause will be discharged, with costs.